FILED
                           NOT FOR PUBLICATION                                NOV 14 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10630

              Plaintiff - Appellee,              D.C. No. 4:11-cr-01303-CKJ-
                                                 DTF-1
  v.

FARAON ROBLEDO-RIVERA,                           MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted November 7, 2012**
                            San Francisco, California

Before: FARRIS, NOONAN, and BYBEE, Circuit Judges.

       Defendant-Appellant Robledo-Rivera appeals the district court’s sentence of

63-months incarceration for illegal reentry in violation of 8 U.S.C. § 1326(a). Due

to his 2004 conviction for robbery in Kentucky, the district court computed a 16-


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
level enhancement for defendant’s prior “crime of violence” pursuant to U.S.S.G. §

2L1.2(b)(1)(A). This court reviews de novo whether a prior conviction is a “crime

of violence” under U.S.S.G. § 2L1.2(b). See United States v. Gonzalez-Perez, 472

F.3d 1158, 1159 (9th Cir. 2007).

      The facts are known to the parties. Robledo-Rivera argues that the

government has not proven its case because, in finding the sentence enhancement,

the district court relied upon judicially-noticed documents that do not specifically

cite the Kentucky robbery statute for which Robledo-Rivera was previously

convicted. The district court found this deficiency unavailing for three reasons: that

(1) robbery always involves the actual or threatened use of force, (2) Kentucky has

a single robbery statute, which articulates a “crime of violence,” and (3) robbery is

generically enumerated as a “crime of violence” under U.S.S.G. § 2L1.2 cmt.

n.1(B)(iii)(2005). AFFIRMED.




                                          2